12
13
14
15
16
17
18
“19

20

 

 

Hau Vong

Case 4:20-cv-03382- Document 69 Filed on 04/16/21 in TXSD Page 1 of 20

United States Courts

650 Singing Vista Dr Southern District of Texas
E] Cajon, CA 92019 FILED
310-430-9522 | APR 16 2923

hevong675@gmail.com

Nathan Ochs ,
IN THE UNITED STATES DISTRICT COUR E Cout

FOR THE SOUTHERN DISTRICT OF TEXAS

KY HOME & GARDEN, LLC, Case No.: 4:20-cv-3382
Plaintiff, |
ANSWER
VS.
HAU VONG,
Defendant

 

 

COMES NOW the Defendant Hau Vong in answering the allegations

of Plaintiff's Complaint denies and alleges as follows:

L.

Defendant partially admits and partially denies the allegations contained in
paragraph 43 of the complaint. Specifically, plaintiff became aware of the
WeightMax was offered via URL but is unaware of WeightMax that defendant
offered-was purchased from an authorized dealer (on belief) at the time.
Defendant admits the allegations contained in paragraph 44 of the complaint.
Defendant partially admits and partially denies the allegations contained in

paragraph 45 of the complaint. Specifically, plaintiff became aware of the

ANSWER - I

 
10

i

12

13

14

15

16

17

18

19

20

 

 

10.

Case 4:20-cv-03382~Document 69 Filed on 04/16/21 Iv TXSD Page 2 of 20
WeightMax was offered via URL but is unaware of WeightMax that defendant
offered was purchased from an authorized dealer (on belief).

Defendant admits the allegations contained in paragraph 46 of the complaint.
Defendant admits the allegations contained in paragraph 47 of the complaint.
Defendant partially admits and partially denies the allegations contained in
paragraph 48 of the complaint. Specifically, defendant used the Marks in US
Commerce but with Plaintiffs permission indirectly since it was purchased
from an authorized dealer (on belief)

Defendant partially admits and partially denies the allegations contained in
paragraph 49 of the complaint. Specifically, Plaintiff became aware of
defendant adopted the use of Plaintiff's Marks, label, and federal symbol, but
is unaware of the adopted use is with Plaintiffs permission indirectly.
Defendant admits the allegations contained in paragraph 50 of the complaint.
Defendant partially admits and partially denies the allegations contained in
paragraph 51 of the complaint. Specifically, defendant had knowledge of
Plaintiff's Marks and registration but without intention to confuse consumers
or with willful blindness to Plaintiffs rights.

Defendant partially admits and partially denies the allegations contained in

paragraph 52 ofthe complaint. Specifically, Plaintiffwas aware of profits made

ANSWER - 2

 
10

1h

12

14
15

16

18
19
20
21

22

24

25

27

28

 

 

Case 4:20-cv-03382~Document 69 Filed on 04/16/21 In TXSD Page 3 of 20

by defendant but is unaware of the extent of the profits made or entitlement of
the defendant.
11. Defendant denies the allegations contained in paragraph 53 of the complaint.

12. Defendant denies the allegations contained in paragraph 54 of the complaint.

Defendant submits the following defenses and allegations supporting Plaintiff's

cause of action:
Defense i —

Defendant denies the allegations by Plaintiff in Count 1.

13, Paragraph 85-86, adopt by reference the answers to the allegations adopted by
reference. |

14, Paragraph 87- 90 deny. Ten items were purchased in 2017 from a store called
The Hydro Source in city of Covina, CA on belief that the store was an

authorized dealer of Weightmax at the time.

Defense 2 —
Defendant denies the allegations by Plaintiff in Count 2.
15. Paragraph 91, adopt by reference the answers to the allegations adopted by

reference.

ANSWER - 3

 
10
1]

12

14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 4:20-cv-03382~Document 69 Filed on 04/16/21 inTXSD_ Page 4 of 20
\ } \ }

S.

16. Paragraph 92-95 deny. Ten items were purchased in 2017 from a store called
The Hydro Source in city of Covina, CA on belief that the store was as
authorized dealer of Weightmax at the time.

17. Defendant stopped promoting and selling Weightmax as of 12/ 1 0/2018 (see

exhibit 8).

Defense 3 and 4—
Defendant denies the allegations by Plaintiff in Count 3 and 4.
18. Paragraph 96-97, adopt by reference the answers to the allegations adopted by
_ reference.
19, Paragraph 98- 101 deny. Ten items were purchased in 2017 from a store called
‘The Hydro Source in city of Covina, CA on belief that the store was an
authorized dealer of Weightmax at the time. |
Defense 5 and 6 —

Defendant denies the allegations by Plaintiff in Count 5 & 6.

1}20. Paragraph 102-103, adopt by reference the answers to the allegations adopted

by reference.
21. Paragraph 104- 111 deny. A total of nine items were sold on Amazon from

9/18/2017 to 11/18/2018 (see exhibits 1-6) with a total profit of $382 (see

ANSWER - 4

 
10
1]

12

14
15
16
17
18
19

20

 

 

Case 4:20-cv-03382 Document 69 Filed on 04/16/21 InfTXSD -Page 5 of 20
ty _
exhibits 7). Defendant stopped promoting and selling Weightmax product on

12/10/2018 (see exhibit 8).

Affirmative Defenses
NOTWITHSTANDING THE DEFENSES SET FORTH ABOVE, Defendant also
submits the following affirmative defenses:
22. Defendant’s actions were privileged.
23. Defendant reserves the right to assert additional affirmative defenses as they
become available.
WHEREFORE, Defendant requests that this Court deny Plaintiffs claims, enter

judgment in favor of Defendant, dismiss this suit with prejudice.
Dated this 15" day of April, 2021.

Respectfully Submitted,

Hau Vong Lo
Defendant

ANSWER - 5

 
10
1]
12
13
14
| 15
16
17

18

19°

20
21

22

24
25
26
27

28

 

 

Case 4:20-cv-03382-- Document 69 Filed on 04/16/21 in FXSD Page 6 of 20

CERTIFICATE OF SERVICE
This is to certify that, on April 15, 2021, a true and correct copy of the above and
foregoing document has been served on Plaintiff and the Court of Southern district

of Texax via registered US postal service to:

Plaintiff's Attorneys:

Brandon J. Leavitt

4204 SW Green Oaks Blvd., Suite 140
Arlineton, TX 76107

(214) 727-2055

brandon@uslawpros.com

United States District Court

For the Southern District of Texas
Attn: case 4:20-cv-03382

PO Box 61010

Houston, TX. 77208

Hau Vong i

ANSWER - 6

 
Case 4:20-cv-03382-"Bocument 69 Filed on 04/16/21 in, TXSD Page 7 of 20

4/8/2021 Gmail - Stid, ship now: (FreeEconomy Shipping] O7D-JDY-7KJ Vadiyi Max 5-58-17 2.5 kg Exhibit 1

4

Hau Vong <hvong675@gmail.com>

 

Sold, § ship n now: : [FreeEconomy Shipping! O7D-JDY-7Kd Weight Max 55. 47 25 kg

_1 message

 

Seller Notification <seller-notification@amazon.com> Vion, Sep 18, 2017 at 12:42 PM
Reply-To: "seller-notification@amazon.com" <seller-notification@amazon.com>
To: "Avong675@gmail.com" <hvong675@gmail.com>

Dear hvong875@ugmail.com,
Congratulations! You just sold an item on Amazon!

Please note you agreed to ship this order no later than 09/20/2017. Keep in mind you are responsible for the item uniil it
reaches the buyer at the address provided in your seller account. We recommend purchasing insurance for high value
shipments.

After you ship the order, return to your seller account to confirm shipment. If you do not confirm shipment of the order
within 30 days, Amazon will cancel the order, and you will not receive payment for it.

Please see the remainder of this e-mail below for more information about shipping and confirming your order.
Order ID: 112-7441195-1266634
Please ship this order using FreeEconomy shipping.

Ship by: 09/20/2017

ltem: Weight Max 5-58-17 2.5 kg
Condition: New

Listing ID: 0621S1MY6M2
SKU: O7D-JDY-7KJ
Quantity: 1

Order date: 09/18/2017
Price: $225.00

Shipping: $0.00

Amazon fees: -$33.75
‘Your earnings: $191.25

NEXT STEPS FOR THIS ORDER:

1) Print the packing slip:

Log into your seller account and go to the Order Details page for this order: https://sellercentral.amazon.
com/hzforders/details?orderld=112-7441195-1266634 Click "Print order packing slip" next to the order number at the top
of the page.

2) Buy shipping (optional):

You may ship the item using any carrier and method you prefer. Want to avoid a trip to the post office? Click "Buy
shipping" at the bottom of the Order Detail page to purchase and print shipping labels from your home or office. Delivery
confirmation is also available. To learn more, search "shipping" in seller Help.

3) Confirm shipment:

Click "Confirm shipment" at the bottom of the Order Detail page and enter shipping details. Once confirmed, we'll charge
the buyer, notify them their order has shipped, and transfer the orcler payment into your seller account. To learn mere,
search "shipping" in seller Help.

Thank you for selling with Amazon.com.

Amazon Services

https://mail.google.convmail/w/2?Ik=Oc9[8f50ce&view=pt&search=all&permthid=thread-f%3A1578907739837 773646 1/2
Case 4:20-cv-03382~-Document 69 Filed on 04/16/21 intXSD_ Page 8 of 20

4/8/2021 Gmail - Sdid, ship now: [FreeEconomy Shipping] O7D-JDY-7KJ Weight Max 5-58-17 2.5 kg Exhibit 1

 

QUESTIONS?

 

Check your remaining inventory: If you typically restock this product, check your remaining quantity in Manage Inventory.
For additional assistance, please visit seller Help.

To change your preference for receiving this email, log into Seller Central, choose Settings and then Notification
Preferences, You can also access this page directly at hitps/Avww.amazon.convnotification-preferences,

Please ensure your email address on file is up to date so you receive future notifications.
Please note: This email message was sent from a notification-only address that cannct accept incoming email. Please do

not reply to this message.
Was this emai! helpful?

hitps://mail.google.com/mail/u/27ik=0c9f8fS0ce&view=pt&search=all&permthid=thread1%3A1578907 7398377 73646 2/2
Case 4:20-cv- 03382~ “Document 69 Filed on 04/16/21 in, AXSD Page 9 of 20

4/8/2021 ~' Gmail - Sold, ship now: O7D-JDY-7KJ Weight Max Be mo0- ir 2, 5 kg Exhibit 4
fb AS J

Gra | Hau Vong <hvong675@gmail.com>

be,

 

 

Sold, ship now: O7D-JDY-7KJ Weight Max 658-17 2.5 kg

| message

 

Seller Notification <seller-notification@amazon.com> Mon, Sep 18, 2017 at 9:53 PM
Reply-To: "seller-notification@amazon.com" <seller-notification@amazon.com>
To: "hvong675@gmail.com" <hvong875@gmail.com>

-Dear hvongG75@gmail.com,
Congratulations! You just sold 3 items on Amazon!

Please note you agreed to ship this order no later than 09/20/2017. Keep in mind you are responsible for the item until it
reaches the buyer at the address provided in your seller account. We recommend purchasing insurance for high value
shipments.

After you ship the order, return to your seller account to confirm shipment. If you do not confirm shipment of the order
within 30 days, Amazon will cancel the order, and you will not receive payment for it.

Please see the remainder of this e-mail below for more information about shipping and confirming your order.
Order ID: 111-1284626-1783449
Please ship this order using Standard shipping.

Ship by: 09/20/2017.

Item: Weight Max 5-58-17 2.5 kg
Condition: New

. Listing 1D: 0621S 1MY6M2:
SKU: O7D-JDY-7KJ
Quantity: 3

Order date: 09/18/2017
Price: $675.00

Shipping: $22.99

Amazon fees: -$104.70
Your earnings: $593.29

NEXT STEPS FOR THIS ORDER:

4} Print the packing slip:

Log into your seller account and go to the Order Details page for this order: htips://sellercentral amazon,
convhz/orders/details? orderld=111-1284626-1783449 Click "Print order packing slip" next to the order number at the top
of the page. -

2) Buy shipping (optional):

You may ship the item using any carrier and method you prefer. Want to avoid a trip to the post office? Click "Buy
shipping" at the bottom of the Order Detail page to purchase and print shipping labels from your home or office. Delivery
confirmation ts also available. To learn more, search “shipping" in seller Help.

3) Confirm shipment:

Click "Confirm shipment" at the bottom of the Order Detail page and enter shipping details. Once confirmed, we'll charge
the buyer, notify them their order has shipped, and transfer the order payment into your seller account. To learn more,
search "shipping" in seller Help.

Thank you for selling with Amazon.com.

Amazon Services

https://mail.google.com/maiV/u/27ik=O0c9f8fS0ce&view=pl&search=all&permthid=thread-f%3A1578942427 89 1469583 1/2
Case 4:20-cv-03382,--Document 69 Filed on 04/16/21 in FXSD Page 10 of 20

‘ . \. / * . »
4/8/2021 “-~" Gmail - Sold, ship now: O7D-JDY-7IKJ Weight Max 823017 2.5 kg Exhiblt 2

 

QUESTIONS?

 

Check your remaining inventory: If you typically restock this product, check your remaining quantity in Manage Inventory.
For additional assistance, please visit seller Help.

To change your preference for receiving this email, log into Seller Central, choose Settings and then Notification
Preferences, You can alsa access this page directly at nttps /Avww.amazon.conynotification-preferences.

Please ensure your email address on file is up to date so you receive future notifications.
Please note: This email message was sent from a notification-only address that cannot accept incoming email. Please do

not reply to this message.
Was this email helpful?

https://mail.google.com/mail/u/27ik=O0c9fefSdce&view=pt&search=all&permthid=thread-f%3A1578942427891 469583" 2/2
Case 4:20-cv-03382--Document 69 Filed on 04/16/21 in TXSD Page 11 of 20

4/8/2021 , Gmail - Sura, ship now: [FreeEconomy Shipping] O7D-JDY-7KJ Visigra Max 5-58-17 2.5 kg Exhibit 3

Hau Vong <hvong675@gmail.com>

 

 

Sold, ship now: [FreeEconomy Shipping] O7D-JDY-7Kd Weight Max 5-88-47 2.8 kg

1 message

 

Seller Notification <seller-notification@amazon.com> Fri, Oct 6, 2017 at 9:15 AM
Reply-To: "seller-notification@amazon.com" <seller-notification@amazon.com>
To: "hvong675@gmail.com" <hveng675@gmail.com>

Dear hyong875@gmail.com,
Congratulations! You just sold an item on Amazon!

Please note you agreed to ship this order no later than 10/11/2017. Keep in mind you are responsible for the item until it
reaches the buyer at the address provided in your seller account. We recommend purchasing insurance for high value
shipments. .

After you ship the order, return to your seller account to confirm shipment. If you do net confirm shipment of the order
within 30 days, Amazon will cancel the order, and you will not receive payment for it.

Please see the remainder of this e-mail below for more information about shipping and confirming your order.
Order ID: 114-8028732-0138647
Please ship this. order using FreeEconomy shipping.

Ship by: 10/14/2017

ltem: Weight Max 5-58-17 2.5 kg
Condition: New

Listing ID: 0621S 1MY6M2
“SKU: O7D-JDY-7KJ
Quantity: 4

Order date: 10/06/2017
Price: $224,44

Shipping: $0.00

Amazon fees: -$33.67
Your earnings: $190.77

NEXT STEPS FOR THIS ORDER:

1) Print the packing slip:

Log into your seller account and go to the Order Details page for this order: https://sellercentral.arazon,
comhz/orders/details ?orderld=114-8028732-0138647 Click "Print order packing slip" next to the order number at the top
of the page.

2) Buy shipping (optional):

You may ship the item using any carrier and method you prefer. Want to avoid a trip to the post office? Click "Buy
shipping" at the bottom of the Order Detail page to purchase and print shipping labels from your home or office. Delivery
confirmation is also available. To learn more, search "shipping" in seller Help.

3) Confirm shipment:

Click "Centirm shipment" at the bottom of the Order Detail page and enter shipping details. Once confirmed, we'll charge
the buyer, notify them their order has shipped, and transfer the order payment into your seller account. To Jearn more,
search “shipping” in seller Help.

Thank you for selling with Amazon.com.

Amazon Services

https:/fmail.google.com/mail/u/27ik=Oc9f8fS0ce&view=pt&search=all&permthid=thread-f%3A1580525448285229318 , 4/2
Case 4:20-Cv-03382 - -Bocument 69 Filed on 04/16/21 in TXSD_ Page 12 of 20

4/8/2021 Gmail -“su, ship now: [FreeEconomy Shipping]. O7D-JDY-7KJ Wrergiit Max 5-58+17 2.5 kg Exhibit 3

 

‘QUESTIONS?

 

Check your remaining inventory: If you typically restock this product, check your remaining quantity in Manage Inventory.
For additional assistance, please visit seller Help.

To change your preference for receiving this email, log into Seller Central, choose Settings and then Notification
Preferences. You can also access this page directly at htips:/Mvww.amazon.convnotification-preferences,

Please ensure your email address on file is up to date so you receive future notifications.
Please note: This email message was sent from a notification-only address that cannot accept incoming email. Please do

not reply to this message.
Was this email helpful?

hitps://mail.google.comv/mail/u/27ik=Oc9fefS0ce&view=pt&search=all&permthid=thread-f%3A1 580625448285229318 2/2
Case 4:20-cv- 03382 ~ Document 69 Filed on 04/16/21 in TXSD Page 13 of 20

4/8/2021 Gmail = ‘sur, ship now: [FreeEconomy Shipping] O7D-JDY-7iKJ ve wiyrn Max 5-58-17 2.5 kg Exhibit 4

c cr nail Hau Vong <hvong675@gmail.com>

 

 

Sold, ship n now: oF reeEconomy Shippingl O7D-JDY-71 KJ Weight Max & 5-58-17 26 kg

4 message

 

Seller Notification <seller-notification@amazon.com> Tue, Jan 9, 2018 at 8:45 PM
Reply-To: "seller-notification@amazon.com" <seller-notification@amazon.com>
To: "hvong675@gmail.com" <hvong675@gmail.com>

Dear hvongé75@umail.com,
Congratulations! You just sold an item on Amazon!

Please note you agreed to ship this order no later than 01/10/2018. Keep in mind you are responsible for the item until it
reaches the buyer at the address provided in your seller account. We recommend purchasing insurance for high value
shipments.

After you ship the order, return to your seller account to confirm shipment. If you do not confirm shipment of the order
within 30 days, Amazon will cancel! the order, and you will not receive payment for it.

Please see the remainder of this e-mail below for more information about shipping and confirming your order.
Order ID: 111-9043534-0167452
Please ship this order using FreeEconomy shipping.

Ship by: 01/10/2018

Item: Weight Max 5-58-17 2.5 kg
Condition: New

Listing 1D: O621Si1MY6M2
SKU: O7D-JDY-7KJ
Quantity: 1

Order date: 01/09/2018
Price: $224.44

Shipping: $0.00

Amazon fees: -$33.67
Your earnings: $190.77

NEXT STEPS FOR THIS ORDER:

1) Print the packing slip:

Log into your seller account and go to the Order Details page for this order: https://sellercentral.amazon.
‘cam/hz/orders/details? orderld=111-9049534-0167452 Click "Print order packing slip" next to the order number at the top
of the page.

' 2) Buy shipping (optional):
You may ship the item using any carrier and method you prefer. Want to avoid a trip to the past office? Click "Buy
shipping” at the bottom of the Order Detail page to purchase and print shipping labels from your home or office. Delivery
confirmation is also available. To tearn more, search "shipping" in seller Help.

3) Confirm shipment:

Click "Confirm shipment" at the bottom of the Order Detail page and enter shipping details. Once confirmed, we'll charge
the buyer, notify them their order has shipped, and transfer the order payment into your seller account. To learn more,
search “shipping” in seller Help.

Thank you for selling with Amazon.com.

Amazon Services

https:/fmail.google.com/maiVu/27ik=O0c9f8f50 ces view=pt&search=all&permthid=thread-f%3A 15891 79373677211365 2
Case 4:20-cv- 03382" Bocument 69 Filed « on 04/16/21 in TASD Page 14 of 20

4/8/2021 . malt sa ship now: [FreeEconomy Shipping] O7D-JDY-7Kd vitagiin Max 6-58-172.5kg Exhibit 4

 

QUESTIONS?

 

Check your remaining inventory: If you typically restock this product, check your remaining quantity in Manage Inventory.
For additional assistance, please visit seller Help.

To change your preference for receiving this email, log into Seller Central, choose Settings and then Notification
Preferences. You can also access this page directly at hitps:/Awww.amazon.cornynoilfication-preferences.

Please ensure your email address on file is up to date so you receive future notifications.

Please note: This email message was sent from a notification-only address that cannot accept incoming email. Please do
not reply to this message.

“We hope you found this message to be useful. However, if you'd rather not receive future e-mails of this sort from

Amazon.com, please opt-out here.
Was this email helpful?

https://mail.google.com/mail/w27ik=0c9f8f50ce&view=pt&search=all&permthid=thread-f%3A 15891 79373677211365 : 2/2
Case 4:20-cv-03382,~Document 69 Filed on 04/16/21 in. TXSD_ Page 15 of 20
4/8/2021 Gmail - ovitu, ship now: [FreeEconomy Shipping] O7D-JDY-7KJ Waayiit Max 5-58-17 2.5 kg Exhibit 5

Hau Vong <hvong675@gmail.com>

 

 

Sold, ship now: [Freefconomy Shipping] O7D-JDY-7KJ Weight Max 5-88-17 2.5 kg

1 message

 

Seller Notification <seller-notification@amazon.com> Sun, Mar 4, 2018 at 5:35 PM
Reply-To: "seller-notification@amazon.com" <seller-notification@amazon.com>
To: "Avong675@gmail.com" <hvong675@gmail.com>

Dear hvong675@gmail.com,
Congratulations! You just sold 2 items on Amazon!

Please note you agreed to ship this order no later than-03/05/2018. Keep in mind you are responsible for the item until it
reaches the buyer at the address provided in your seller account. We recommend purchasing insurance for high value
shipmenis.

After you ship the order, return to your seller account to confirm shipment. If you do not confirm shipment of the order
within 30 days, Amazon will cancel the order, and you will not receive payment for it.

Please see the remainder of this e-mail below for more information about shipping and confirming your order.
Order ID: 112-7424637-7457033
Please ship this order using FreeEconomy shipping.

Ship by: 03/05/2018

Item: Weight Max 5-58-17 2.5 kg
Condition: New

Listing ID: 0621S 1{MY6M2
SKU: O7D-JDY-7KJ
Quantity: 2

Order. date: 03/04/2018
Price: $448.88

Shipping: $0.00

Amazon fees: -$87.34
Your earnings: $381.54

NEXT STEPS FOR THIS ORDER:

1) Print the packing slip:

Log into your seller account and go to the Order Details page for this order: nttps://sellercentral. amazon.
comhz/orders/detaiis? orderid=112-7424637-7457033 Click "Print order packing slip" next to the order number at the top
of the page.

2) Buy shipping (optional):

You may ship the item using any carrier ard method you prefer. Want to avoid a trip to the post office? Click "Buy
shipping" at the bottom of the Order Detail page to purchase and print shipping labels from your home or office. Delivery
confirmation is also available. To learn more, search “shipping" in seller Help.

3) Confirm shipment:

Click "Confirm shipment” at the bottom of the Order Detail page and enter shipping details. Once confirmed, we'll charge

the buyer, notify them their order has shipped, and transfer the order payment into your seller account. To learn more,
search "shipping" in seller Help. ,

Thank you for selling with Amazon.com.

Amazon Services

https://mail.google.com/mail/u/2?7tk=Qcdf8fS0ce&view=pt&search=all&permthid=thread-f%3A1594059602844839771 . 12
Case 4:20-cv-03382,-Bocument 69 Filed on 04/16/21 in FXSD_ Page 16 of 20

}

4/8/2021 Gmail - ‘sci, ship now: [EreeEconomy Shipping] O7D-JDY-7KJ Wwaiytit Max 5-58-17 2.5 kg Exhibit 5

 

QUESTIONS?

 

Check your remaining inventory: If you typically restock this product, check your remaining quantity in Manage Inventory.
For additional assistance, please visit seller Help.

To change your preference for receiving this email, log into Seller Central, choose Settings and then Notification
Preferences. You can also access this page directly at https:/Avwww.amazon.com/notification-preferences.

Please ensure your email address on file is up to date so you receive future notifications.

Please note: This email message was sent from a notification-only address that cannot accept incoming email. Please do
not reply to this message.

We hope you found this message to be useful. However, if you'd rather not receive future e-mails of this sort from

Amazon.com, please opt-out here.
Was this email helpful?

https://mail.google.conVvmail/w/27ik=Oc9f8f50ce&view=pt&search=all&permthid=lnread-f%3A1594059602844839771 . 2/2
Case 4:20-cv-03382--Document 69 Filed on 04/16/21 in. FXSD Page 17 of 20

 

4/8/2021 Gmail ~ suis, ship now: [FreeEconomy Shipping] O7D-JDY-7KI Vieagik Max 5-58-17 2.5 kg Exhibit 6
om oensa, g, : we x
Looe yf ial, Hau Vong <hvong675@gmail.com>

 

Sold, ship now: [FreeEconomy Shipping] O7D-JDY-7KJ Weight iviax 5-58-17 2.5 kg

1 message

 

Seller Notification <seller-notification@amazon.com> , Sun, Nov 18, 2018 at 7:11 PM
Reply-To: "seller-notification@amazon.com" <seller-notification@amazon.com>
To: “hvong875@gmail.com" <hvong675€gmail.com>

Dear hvong875@gmail.com,
‘Congratulations! You just sold an item on Amazon!

Keep in mind that you agreed to ship this order no later than 11/19/2018. You are responsible for the item until it reaches
the buyer at the address provided in your seller account. We recommend purchasing insurance for high value shipments.

After you ship the order, return to your seller account to confirm shipment. If you do not confirm shiprnent of the order.
within 30 days, Amazon will cancel the order, and you will not receive payment for it.

Please see the remainder of this e-mail below for more information about shipping and confirming your order.
Order ID: 111-7440675-7525814
Please ship this order using FreeEconomy shipping.

Ship by: 11/19/2018

litem: Weight Max 5-58-17 2.5 kg
Condition: New

Listing ID: 0621S 1MY6M2
SKU: O7D-JDY-7KJ
Quantity: 1

Order date: 11/18/2018
Price: $224.44

Shipping: $0.00

Amazon fees: -$33.67
Your earnings: $190.77

NEXT STEPS FOR THIS ORDER:

1) Print the packing slip: .

Log into your seller account and go to the Order Details page for this order: https://sellercentral. amazon.
convhzlorders/details?orderld=111-7440675-75258 14 Click "Print order packing slip" next to the order number at the top
of the page.

2) Buy shipping (optional):
Use Buy Shipping to purchase your shipping services and track packages directly through Seller Central or through the
Merchant Fulfilment API.

Buy Shipping suggests shipping services that can meet the customer delivery promise, based on a carrier’s estimated
delivery date. Jt can also automatically upload tracking information for all U.S. orders.

Click the yellow "Buy shipping" button next to an order on the Order Detail page to purchase and print shipping labels
‘from your home or office. To learn more about the benefits of purchasing shipping with Buy Shipping, visit our Help page.

_3) Confirm shipment:
If you choose to purchase shipping outside of Seller Central, click "Confirm shipment” at the bottom of the Order Detail
page and enter shipping details, including tracking. After confirmation, we'll charge the buyer, notify that the order has
shipped, and transfer the order payment to-your Seller account. To learn more, visit our How to confirm a shipment Help
page.
htips://mail.googte.convmail/u/27ik=OcOfsfsdce& view=pt&search=all&permthid=thread-[%3A1617530298613319044 1/2
Case 4:20-cv-03382.~Document 69 Filed on 04/16/21 in TXSD Page 18 of 20

4/8/2021 Gmait ~ send, ship now: [FreeEconomy Shipping] O7D-JDY-7KJ \eryrin Max 5-58-17 2.5 kg Exhibit 6

Thank you for selling with Amazon.com.

Amazon Services

 

ADDITIONAL GUIDANCE

 

Check your remaining inventory: If you typically restock this product, check your remaining quantity in Manage inventory.
For additional assistance, please visit seller Help.

This email message was sent from a notification-only address that cannot accept incoming email. Please do not reply to
this message.

Was this email helpful? Let us know by responding to our survey.

hitps://mail. google. com/mall/u/27ik=0c9f8(50ce&view=pt&search=all&permihid=thread-f%3A16 175302986133 19041 2f2
 

Case 4:20-cv-03382 Document 69 Filed on 04/16/21 in TXSD Page 19 of 20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit 7
_ Customer yd.

Date {tem Price Sold|paid shipping] Amazon Fee| Shipping cost! [tem Cost | Total profit
9/18/2017! 1) $225.00 $0.00}. -$33.75 ~$8.18! -$140.00 $43.07
9/18/2017| 3) $675.00 $22.99 -$104.70 $12.87] -S420.00! $160.42
10/6/2017; 41! $225.00 . $0.00 -$33.67 - -$9.26) -$140.00 $42.07

1/9/2018| 4) $224.44 $0.00 -$33.67 -$19.33} -S140.00; $31.44
3/4/2018 2| $448.88 $0.00 ~$67.34 -S27.82| -S280.00 $73.72
11/18/2018 4] $224.44 $0.00 -$33.67 -$18.12} -S140.00 $32.65
Totall 9 °$2,022.76 $22.99 -$306.80 -S95.58}|-S1,260.00 $383.37

 

 

 
Case 4:20-cv-03382,-Bocument 69 Filed on 04/16/21 in FXSD_ Page 20 of 20
. I .

4/9/2024 See Gmail - Amazon Listing Canceled

Exnibit &

 

Hau Vong <hvong$75@gmail.com>

 

Amazon Listing Canceled
1 message

 

Amazon Services <seller-notification@amazon.com> Mon, Dee 10, 2018 at 9:50 PM
Reply-To: Amazon Services <seller-notification@amazon.com>
To: "hvong875@gmail.com" <hvong675@gmail.com>

Dear GardenHydro,
As requested, your listings for the following items have been canceled:

O7D-JDY-7KJ - Weight Max 5-58-17 2.5 ka Your tems no longer appear in the Amazon.com catalog
and cannot be purchased. You can review the details of your canceled listings, including the price,
condition, and seller comments for each individual listing, by visiting the Inventory section in your
seller account. Your ciosed listings appear in the Inactive view of your current inventory.

Thank you for selling on Amazon,
Amazon Services

(This message was sent by an automated e-mail system that cannot accept incoming e-mail. Please
do not reply to it.)

Was this ernail helpful?

if you nave any questions visit Seller Central
To change your email preferences visit: Notilication Preferences
We hope you found this message to be useful, However, if you'd rather not receive future e-mails of
this sort frarn Amazon.com, please opt-out here.
Coapyrigit 2078 Amazon, inc, or iis affillates. All rights reserved,
amazon.com, 410 Terry Avenue North, Seattle, WA 98109-82416

‘https://mail.google.com/mail/u/27ik=Oc9f8fs0ceéview=pt&search=all&permthid=thread-f%3A 1619533422266263929%7Cmsg-f%3A16 1953342226626... 1/1°
